                                                                               FILED
UNITED STATES DISTRICT COURT
                                                                               CLERK
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X       1/22/2020 12:22 pm
ROBERT GOLDBLATT,                                                       U.S. DISTRICT COURT
                                   Plaintiff,                      EASTERN DISTRICT OF NEW YORK
                                                                        LONG ISLAND OFFICE
                 -against-
                                                                        ORDER
                                                                        CV 18-0265 (DRH) (SIL)
NEW YORK INSTITUTE OF TECHNOLOGY,

                                    Defendant.
-------------------------------------------------------------X

LOCKE, Magistrate Judge:
         The undersigned hereby recuses himself from this matter pursuant to 28 U.S.C. § 455 (a)
and it is requested that the Clerk of the Court reassign this matter to another Magistrate Judge in
the ordinary course of business.




Dated: Central Islip, New York                                    SO ORDERED:
       January 22, 2020
                                                                  /s/ Steven I. Locke
                                                                 STEVEN I. LOCKE
                                                                 United States Magistrate Judge
